
	
		I
		111th CONGRESS
		2d Session
		H. R. 6149
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2010
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require disclosures to consumers by coin and precious
		  metal bullion dealers.
	
	
		1.Short titleThis Act may be cited as the
			 Coin and Precious Metal Disclosure
			 Act.
		2.Disclosures
			 required of coin and precious metal dealers
			(a)Unlawful
			 conductA covered coin or
			 precious metal dealer shall disclose to the consumer, prior to any sale of
			 coins or precious metal bullion, the following information:
				(1)Any fee that is or
			 may be incurred by the customer if the sale of the coin or precious metal
			 bullion were to be consummated.
				(2)The purchase price, the melt value, and the
			 reasonable resale value of the coin or precious metal bullion.
				(3)Such other information as the Commission
			 may require by regulation (in accordance with section 553 of title 5, United
			 States Code).
				(b)Manner of
			 disclosure
				(1)In
			 generalExcept as provided in
			 paragraph (2), the disclosures required under subsection (a) shall be in
			 writing and present the information clearly and conspicuously.
				(2)Telephone
			 communicationIn any
			 solicitation made by telephone for any sale subject to subsection (a), the
			 person making the solicitation shall orally disclose the information required
			 by such subsection clearly and conspicuously to the consumer before the
			 transaction is consummated.
				3.Enforcement by
			 the Federal Trade Commission
			(a)Unfair and
			 deceptive act or practiceA violation of this Act or a regulation
			 issued pursuant to this Act shall be treated as an unfair or deceptive act or
			 practice in violation of a regulation under section 18(a)(1)(B) of the Federal
			 Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive
			 acts or practices.
			(b)Powers of
			 commissionThe Commission shall enforce this Act in the same
			 manner, by the same means, and with the same jurisdiction, powers, and duties
			 as though all applicable terms and provisions of the Federal Trade Commission
			 Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.
			 Any person who violates this Act shall be subject to the penalties and entitled
			 to the privileges and immunities provided in that Act.
			4.Enforcement by
			 states
			(a)In
			 GeneralWhenever an attorney
			 general of any State has reason to believe that the interests of the residents
			 of that State have been or are being threatened or adversely affected because
			 any person has engaged or is engaging in an act or practice which violates
			 section 2 or any rule of the Commission issued pursuant to this Act, the State,
			 as parens patriae, may bring a civil action on behalf of its residents in an
			 appropriate district court of the United States to enjoin such violative act or
			 practice, to enforce compliance with such rule of the Commission, to obtain
			 damages, restitution, or other compensation on behalf of residents of such
			 State, or to obtain such further and other relief as the court may determine
			 appropriate.
			(b)NoticeThe State shall provide prior written
			 notice of any civil action under subsection (a) or (f)(2) to the Commission and
			 provide the Commission with a copy of its complaint, except that if it is not
			 feasible for the State to provide such prior notice, the State shall provide
			 such notice immediately upon instituting such action. Upon receiving a notice
			 respecting a civil action, the Commission shall have the right—
				(1)to intervene in
			 such action;
				(2)upon so
			 intervening, to be heard on all matters arising therein;
				(3)to remove the
			 action to the appropriate United States district court; and
				(4)to file petitions
			 for appeal.
				(c)ConstructionFor purposes of bringing any civil action
			 under subsection (a), nothing in this Act shall prevent an attorney general
			 from exercising the powers conferred on the attorney general by the laws of
			 such State to conduct investigations or to administer oaths or affirmations or
			 to compel the attendance of witnesses or the production of documentary and
			 other evidence.
			(d)Actions by
			 CommissionWhenever a civil
			 action has been instituted by or on behalf of the Commission for violation of
			 section 2 or any rule issued pursuant to this Act, no State may, during the
			 pendency of such action instituted by or on behalf of the Commission, institute
			 a civil action under subsection (a) or (f)(2) of this section against any
			 defendant named in the complaint in such action for violation of any rule as
			 alleged in such complaint.
			(e)Venue; Service
			 of ProcessAny civil action
			 brought under subsection (a) of this section in a district court of the United
			 States may be brought in the district in which the defendant is found, is an
			 inhabitant, or transacts business or wherever venue is proper under section
			 1391 of title 28, United States Code. Process in such an action may be served
			 in any district in which the defendant is an inhabitant or in which the
			 defendant may be found.
			(f)Actions by other
			 State officials
				(1)ConstructionNothing
			 contained in this section shall prohibit an authorized State official from
			 proceeding in State court on the basis of an alleged violation of any civil or
			 criminal statute of such State.
				(2)other State
			 actionsIn addition to actions brought by an attorney general of
			 a State under subsection (a) of this section, such an action may be brought by
			 officers of such State who are authorized by the State to bring actions in such
			 State on behalf of its residents.
				5.DefinitionsAs used in this Act—
			(1)the term
			 coin or precious metal dealer means any person that sells or offer
			 for sale for investment purposes gold coins or bullion or coins or bullion made
			 of other precious metals;
			(2)the term melt-value means the
			 reasonable estimated value of any coin or precious metal if such item were
			 processed and refined; and
			(3)the term reasonable resale
			 value means a reasonable price that the coin or precious metal dealer
			 selling the coin or other precious metal determines that other coin or precious
			 metal dealers would pay to purchase the coin or other precious metal from the
			 consumer on the date that such coin or other precious metal is sold to the
			 consumer.
			6.Exemption and
			 Rule of construction
			(a)Exemption for
			 certain collectible coinsNothing in this Act shall apply to the sale
			 of rare and collectable coins—
				(1)the precious metal
			 content of which constitutes only a limited or insignificant portion of the
			 overall value of the coin; and
				(2)whose value is not
			 affected by the increase or decline in the value of such precious
			 metals.
				(b)Rule of
			 construction relating to the telemarketing sales ruleNothing in this Act shall be construed to
			 affect the Telemarketing Sales Rule as set forth in part 310 of title 16, Code
			 of Federal Regulations.
			
